DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the filing of 02/10/2021.
Claims 1 - 15 have been amended.
Claims 1 - 15  are pending and have been examined.
THIS ACTION IS MADE FINAL.

Response to Arguments
With regard to the limitations of claims  1 -  15, Applicant argues that the claims as amended are patent eligible under 35 USC 101 because they meet the analysis set forth by the Supreme Court. Remarks 7 - 11. Examiner respectfully disagrees.  The subject claims noted were analyzed using the 2019 PEG guidelines and are still considered ineligible under U.S.C. The subject claims are not eligible under 35 USC 101 because they do not meet the requirements of the test set forth by the Supreme Court. Step 1 is met because the claims are directed towards one of the four statutory categories; Part 2A-Prong1 of the test is trying to evaluate if the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG);  Part 2A-Prong 2 is to evaluate whether the subject claims recite additional elements that integrate the exception into a practical application, and, lastly, Part 2B checks whether the amount to significantly more than the amended claim set will follow below.
As respects 35 USC 101, the claims as a whole amount to a drafting effort designed to monopolize the exception.  The additional limitations when taken individually and in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular (here, unnamed) technological environment. Accordingly, the claim(s) recite an abstract idea. A detailed and formal analysis pursuant to 35 USC 101 as the same applies to the specifics of the amended claim set will follow below.
Applicant argues that the claims as amended set forth a technical solution to a technical problem. Remarks 10. Applicant quotes sections of the specification, [007] and [015,] in support of this argument. Remarks 11 - 12. The Applicant infers
In terms of the biometric identification now incorporated via amendment into independent claim 1 (and 6 and 11), Applicant is simply applying generic computer / computer related system(s) to the abstract idea set forth. Applicant moreover is generally linking without more the abstract idea as above to the technological field of biometric identification. No specific improvement to computer technology is set forth. A formal analysis pursuant to 35 USC 101 as the same applies to the amended claim set will follow below.
Applicant's arguments respecting 35 USC 102 / 103 are moot. Examiner in consideration of Applicant's arguments and amendments has remapped the claims as amended pursuant to 35 USC 103. Moreover, new motivation statement(s) as to the obviousness of combining Veerasangappa (US20170221047A1) and Park (US20180033013A1) in terms of 35 USC 103 have also been set forth, which statements were not addressed by said Remarks. Therefore, Applicant's specific arguments pursuant to 35 USC 102/103, and/or as they relate to specific paragraphs of the previous citations, and/or as they relate to past statements that the combination was obvious, do not apply. A formal analysis pursuant to 35 USC 103 as the same now applies to the amended claim set will follow below.
Generally as to obviousness, examiner submits that it is determined on the basis of the evidence as a whole and the relative persuasiveness of the arguments. See In re Oetiker, 977 F.2d 1443, 1445, 24 USPQ2d 1443, 1444 (Fed. Cir. 1992); In re Hedges, 783 F.2d 1038, 1039, 228 USPQ 685,686 (Fed. Cir. 1992); In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ 785,788 (Fed. Cir. 1984); and In re Rinehart, 531 F.2d 1048, 1052, 189 USPQ 143,147 (CCPA 1976). Using this standard,  examiner submits that the burden of prima facie case of obviousness was successfully established in the prior Office Action of 12/08/2020, and also respecting the pending amended claim set of 02/10/2021 as seen below.
Examiner recognizes that references cannot be arbitrarily altered or modified, and that there must be some reason why a person having ordinary skill in the relevant art would be motivated to make the proposed modifications. Although the motivation or suggestion to make modifications must be articulated, it is respectfully submitted that there is no requirement that the motivation to make modifications must be expressly articulated within the references themselves. References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969).
Examiner also notes that the motivation to combine the applied references is, where appropriate in the below detailed analysis pursuant to 35 USC 103, additionally accompanied by select passages from the respective references which specifically support that particular motivation. It is also respectfully submitted that motivation based on the logic and scientific reasoning of one ordinarily skilled in the art at the time of the invention, which evidence can also support a finding of obviousness, is otherwise provided in the detailed 35 USC 103 analysis of the claim set below.  In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to a person of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 9, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. There is insufficient antecedent basis for this limitation in the claim.  These claims all cite “the first DCID" without any reference to a prior first use of a  “first DCID"  It is unclear what “the first DCID" is referring to. A suggestion to overcome this rejection is to amend the claim such that the first reference to the object, DCID" uses the term "a DCID" (or "an" if the object starts with a vowel). The second and subsequent references to "a DCID" should then have "the" immediately preceding "DCID". For the purposes of compact prosecution the examiner is interpreting the claim limitation as referring to a DCID. 
Claims 3-4, 8-9, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. There is insufficient antecedent basis for this limitation in the claim.  These claims all cite “the selected card product" without any reference to a prior first use of a  “selected card product".  It is unclear what “the selected card product" is referring to. A suggestion to overcome this rejection is to amend the claim such that the first reference to the object, for example, "selected card product" uses the term "a selected card product" (or "an" if the object starts with a vowel). The second and subsequent references to "a selected card product" should then have "the" immediately preceding "selected card product". For the purposes of compact prosecution the examiner is interpreting the claim limitation as referring to a "selected card product". 


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or a new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 15  are rejected pursuant to 35 USC 101 because the claimed invention as amended is directed to an abstract idea without significantly more.
Independent claim 1 is directed to a system (machine), independent claim 6 is directed to a method (process), and independent claim 11 is directed to a non-transitory, tangible computer readable storage medium dubbed "an article of manufacture", which is a computer readable media (CRM) claim (composition), all of which are statutory categories of invention pursuant to 35 USC 101 (the three claim sets are mirrored). (Step 1: YES, all claims fall within a statutory category).
Examiner has identified independent  claim 1 (and its accompanying dependents 2 - 5) as the claim which best represent the claimed invention for analysis. Those claims separately, and in combination with the below cited dependent claims, recite, in part, the limitations of:
obtain a selection of a product...; receive a biometric verification...; compare biometric data...; ...generate an identifier in response to a determination that the biometric data matches user data...; and transmit the identification and biometric data... . 2  
The independent claim(s)  as amended, considered alone and in combination with all other claims, now recites the abstract idea of:
Using identification and biometric data to authenticate a transaction.
The above claim limitations, under their broadest reasonable interpretation, cover performance of the limitation(s) as certain methods of organizing human activity which include commercial interactions. Commercial interactions are one of the several Step 2A - Prong 1: YES. The claims recite an abstract idea).
The above referenced independent claim limitations do not integrate the abstract idea into a practical application because they simply apply high level generic computer components to the recited abstract idea. Those limitations otherwise attempt to use a computer as a tool to perform the above noted abstract idea. The additional claim elements of: processor, non-transitory memory, computer based system, and non-transitory tangible computer-readable storage medium,   which are computer related hardware / structural limitations of the claims that are all recited at a high-level of generality (i.e., a generic computer performing a generic computer function). They amount to no more than mere instructions to perform the judicial exception (abstract idea) by applying a computer as a tool to authenticating a transaction.  Nothing is done here to actually improve the transaction process nor to improve the generic, high level, computer(s) itself. The independent claims' thus do not integrate the articulated abstract idea into a practical application because those claims do not impose any meaningful limits on practicing the abstract idea, and because those additional claim elements are also set forth at a high level of generality. In terms of the argued improvement as to the biometric identification now incorporated via amendment into independent claim 1 (and 6 and 11),  Applicant merely generally links without more the abstract idea as above to the technological field of biometric identification. No specific improvement to computer technology is set forth. That said, the independent claims are directed to an abstract idea Step 2A-Prong 2: NO. The additionally claimed elements in the claims do not integrate the abstract idea into a practical application).
The independent claims also lack any additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. The additional elements of: processor, non-transitory memory, computer based system, and non-transitory tangible computer-readable storage medium which are computer related hardware / structural limitations of the claims that are all recited at a high-level of generality (i.e., a generic computer performing a generic computer function). These amount to no more than mere instructions to perform the judicial exception (abstract idea) by applying a computer as a tool to authenticating a transaction.  This lack of providing significantly more than the judicial exception is also referred to as a claim lacking any “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements consisting here of various pieces of computer hardware amount to no more than mere instructions to perform the judicial exception by applying generic computer(s) / computer components to it. Mere instructions to perform a judicial exception by applying generic computer(s) / computer components to it cannot provide an inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Given the above, the additional elements of the independent claims do not change the outcome of the analysis.  Claims 1, 6, and 11 are not patent eligible. (Step 2B: NO. The independent claims do not provide significantly more than the judicial exception).
Dependent  claims  2 - 5, 7 - 10, and 12 - 15 
...determination based on user identification, comparing user data to that which is authorized, and allocating a transaction...(claims 2, 7, 12); ...instructions cause a determination regarding authorization utilizing a comparison of known to received biometric data...(claims 3, 8, 13); 3...generating a product based on identification...(claims 4, 9, 14); ... ...generating a second identification relative to the transaction...(claims 5, 10, 15).
The above analyzed dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  The dependent claims are also directed to an abstract idea.
Claims 1 - 15 are not patent-eligible.   

Claim Rejections – 35 USC 103


In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
     obviousness or nonobviousness.



Claims 1 - 15 are rejected under 35 USC 103 as being unpatentable over Veerasangappa (US20170221047A1) in view of and Park (US20180033013A1).

Regarding claims 1, 6, and 11:
Veerasangappa teaches:
A system comprising: a processor; and a tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the system to at least: ("As shown in FIG. 3, device 300 may include a bus 310, a processor 320, a memory 330, a storage component 340, an input component 350, an output component 360, and a communication interface 370", [037]) and ("Device 300 may perform these processes in response to processor 320 executing software instructions stored by a non-transitory 
obtain a selection of a card product stored in the tangible, non-transitory memory; Examiner interprets this limitation antecedent-wise as referring to "a tangible, non-transitory memory" of the claimed "system
generate a dynamic card identifier (DCID) usinq an encryption module in response to ("The one or more processors may provide a dynamic card identifier associated with the device based on detecting the trigger to perform the contactless transaction. The one or more processors may exchange data, with the point of sale device after providing the dynamic card identifier, to perform a mutual authentication to establish a secure session. The data may be encrypted based on a dynamic diversified key associated with the dynamic card identifier. The dynamic card identifier and the dynamic diversified key may be valid for a threshold period of time and may be invalid after the threshold period of time.", [003]);
Veerasangappa does not expressly disclose, but Park teaches:
receive a biometric verification message from a user device, the biometric verification message comprising biometric data; ("The method includes selecting at least one of a first biometric sensor or a second biometric sensor, based on a security policy of an issuer of a payment card or a security policy of the payment card; authenticating a user by using the selected biometric sensor; and transmitting payment information corresponding to the payment card to an external device if the authentication is successful.", [010]); 
compare the biometric data to stored biometric data to determine that the biometric data matches the stored biometric data, the stored biometric data being stored in the tangible, non-transitory memory; ("verify a biometric authentication scheme for using the selected first payment card or the selected second payment card, obtain biometric information of the user using at least one of the fingerprint sensor or the image sensor, depending on the verified biometric compare the biometric information to reference biometric information stored in advance in the memory, and transmit payment information associated with the selected first payment card or the selected second payment card using the local wireless communication circuit, depending on the result of comparing the biometric information to the reference biometric information.", [011]);
a determination that the biometric data matches the stored biometric data, the DCID being associated with the card product; and ("verify a biometric authentication scheme for using the selected first payment card or the selected second payment card, obtain biometric information of the user using at least one of the fingerprint sensor or the image sensor, depending on the verified biometric authentication scheme, compare the biometric information to reference biometric information stored in advance in the memory, and transmit payment information associated with the selected first payment card or the selected second payment card using the local wireless communication circuit, depending on the result of comparing the biometric information to the reference biometric information.", [011]) and ("The external device 102 or 104 may complete a payment transaction by transmitting payment information to a payment server of a credit card company (and/or a financial institution) and obtaining a payment approval.", [052]);
send the DCID and the biometric data to a payment terminal. ("An electronic device and a method of payment by the electronic device are provided. The electronic device includes a local wireless communication circuit, a first biometric sensor and a second biometric sensor, a security module configured to store transmit the payment information to an external device through the local wireless communication circuit.", [ABSTRACT]) and ("The present disclosure relates generally to a payment method using biometric authentication and an electronic device performing the same, and more particularly, to a payment method using biometric authentication and an electronic device", [002]) and ("authenticate a user by using the selected biometric sensor, and if the authentication is successful, transmit the payment information to an external device through the local wireless communication circuit.", [009]) and ("The user ID may include, for example, a name of a user who uses the electronic device. The app ID may include, for example, an identifier of the payment application 1011.", [0188]), the identification and biometric data may be sent to a payment terminal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Veerasangappa to incorporate the teachings of Park because the system set forth in Veerasangappa would increase its efficiency by expressly adopting the use of various biometric identifiers pertaining to Park ("it may be possible to provide a method of selecting a biometric sensor that is the most appropriate to perform user authentication for a mobile payment transaction.", see [008] of Park).
Regarding claims 2, 7, and 12:
The combination of Veerasangappa and Park discloses all of the limitations of claims 1, 6, and 11, respectively:
Park further teaches,
wherein the authenticating further comprises: determining, by an issuer system in communication with the payment terminal a selected product based on the first DCID; ("According to an embodiment of the present disclosure, if a payment transaction is initiated, the processor 580 may select at least one of the first biometric sensor 551 or the second biometric sensor 552, based on a security policy of an issuer of a payment card or a security policy of the payment card itself. Then, the processor 580 may authenticate a user by using the selected biometric sensor; if the authentication is successful, the processor 580 may transmit the payment information corresponding to the payment card to the external device 502 through the local wireless communication circuit 570.", [0124]);
comparing, by the issuer system, the selected product to an authorized product set; and allocating, by the issuer system, the transaction to the selected product.  ("verify a biometric authentication scheme for using the selected first payment card or the selected second payment card, obtain biometric information of the user using at least one of the fingerprint sensor or the image compare the biometric information to reference biometric information stored in advance in the memory, and transmit payment information associated with the selected first payment card or the selected second payment card using the local wireless communication circuit, depending on the result of comparing the biometric information to the reference biometric information.", [011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Veerasangappa to incorporate the teachings of Park because the system set forth in Veerasangappa would increase its efficiency by expressly adopting the use of various biometric identifiers pertaining to authenticating a proposed transaction as done in Park ("it may be possible to provide a method of selecting a biometric sensor that is the most appropriate to perform user authentication for a mobile payment transaction.", see [008] of Park).

Regarding claims 3, 8, and 13:
The combination of Veerasangappa and Park discloses all of the limitations of claims 1, 6, and 11, respectively:
Park further teaches:
wherein the instructions, when executed by the processor, further cause the system to at least etermine that the selected card product is a member of an authorized product set based at least in part on the comparison of the biometric data to the stored biometric data.  ("verify a biometric authentication scheme for using the selected first payment card or the selected second payment compare the biometric information to reference biometric information stored in advance in the memory, and transmit payment information associated with the selected first payment card or the selected second payment card using the local wireless communication circuit, depending on the result of comparing the biometric information to the reference biometric information.", [011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Veerasangappa to incorporate the teachings of Park because the system set forth in Veerasangappa would increase its efficiency by expressly adopting the use of various biometric identifiers pertaining to authenticating a proposed transaction as done in Park ("it may be possible to provide a method of selecting a biometric sensor that is the most appropriate to perform user authentication for a mobile payment transaction.", see [008] of Park).
Regarding claims 4, 9, and 14:
The combination of Veerasangappa and Park discloses all of the limitations of claims 1, 6, and 11, respectively:
Veerasangappa further teaches:
wherein the first DCID is generated as a function of the selected card product.   ("The method may include decrypting, by the device, the first encrypted data to generate first data based on a key associated with the identifier. The method may include encrypting, by the device, the first data and second data to generate second encrypted data based on the key. The method may include 
Regarding claims 5, 10, and 15:
The combination of Veerasangappa and Park discloses all of the limitations of claims 1, 6, and 11, respectively:
Veerasangappa further teaches:
wherein the instructions, when executed by the processor, further cause the system to at least generate  a second DCID in response to executing the transaction. ("For example, after a threshold period of time, application server 230 may cause a first dynamic diversified key and a first dynamic card identifier to expire (e.g., to be rejected by point of sale device 220). In this case, user device 210 may establish the secure session to obtain a second dynamic diversified key and a second dynamic card identifier to replace the first dynamic diversified key and the first dynamic card identifier. In this way, user device 210 requests a secure session to permit user device 210 to be provisioned without connecting to point of sale device 220,", [063]) and ("For example, application server 230 may include a server device that generates a dynamic diversified key, a dynamic card identifier, or the like for utilization by user .













Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Examiner considered the following references although they were not expressly used in this analysis:
Spodak - (US20180114036A1) - Universal cards are used in place of all the other traditional cards which a person may want to carry. The universal card can include a short range communications transceiver to communicate with a mobile device. The mobile device can include a user interface and an e-wallet application so that the user can interface with the e-wallet application for programming the universal 
Silvestre - (US20200019961A1) - Systems and methods for transactions using remote EMV payment applications are disclosed. The system may enable EMV transactions to be completed using EMV payment applications stored in a remote server. The remote EMV payment application may directly communicate EMV transaction data to the issuer system to complete transactions. The system may receive a transaction request comprising a payment token and an EMV payment application uniform resource identifier (“URI”). The system may invoke from a payment application server a remote EMV payment application based on the EMV payment application URI, wherein in response to being invoked, the remote EMV payment application is configured to interact with a merchant system kernel to process the transaction request, and wherein in response to processing the transaction request the remote EMV payment application is configured to transmit a transaction authorization request comprising EMV transaction data directly to the issuer system.
Zarakas - (US10657520B1) - A dynamic transaction card and methods for providing improved security during transactions are described. The dynamic transaction card can attempt to connect wirelessly to a mobile device. The dynamic transaction card can then send a transaction request to a backend system, including whether the connection to the mobile device was successful. The backend system can then calculate a fraud score based on the connection 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached, M - F, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Bennett Sigmond can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have  any questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW COBB/            Examiner, Art Unit 3698